Citation Nr: 0111890	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  99-19 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS).


REPRESENTATION

Appellant represented by:	Frank A. Natale, II, attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1988 to 
September 1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1999 RO rating decision that denied the veteran's 
claim for service connection for ALS as not well grounded.  
In October 2000, the Board remanded the case to the RO in 
order to schedule the veteran for a video conference hearing 
before a member of the Board.  In March 2001, the veteran and 
his wife testified before the undersigned at such a hearing.


REMAND

The RO denied the claim for service connection for ALS as not 
well grounded.  The Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified at 38 U.S.C.A. §§ 5100, 5103A, and 5126, and 
to be codified as amended at 5102, 5103, 5106 and 5107) 
eliminated the concept of a well-grounded claim and redefined 
VA's duty to assist a veteran in the development of a claim.  
In this case, there is additional VA duty to assist the 
veteran in the development of his claim for service 
connection for ALS. 

The veteran's testimony in March 2001 is to the effect that 
he was treated at the St. Francis Hospital in New Castle, 
Pennsylvania, for chest pain and breathing problems around 
1994.  The reports of his hospitalization and treatment for 
medical problems possibly related to ALS since separation 
from service are relevant to his claim for service connection 
for ALS, and they should be obtained.  The RO should assist 
the veteran in obtaining any relevant evidence.

The veteran's testimony in March 2001 was to the effect that 
while on board a ship in the U.S. Navy he traveled to the 
areas of Guam, the Persian Gulf Coast, China, and Asia, and 
that his ALS may be related to his contacts with these areas, 
especially Guam, which he reports has a higher than normal 
incidence of ALS.  Under the circumstances, the RO should 
obtain the veteran's service personnel records from the 
National Personnel Records Center (NPRC) in order to 
determine the veteran's whereabouts while in service.  At a 
VA medical examination in July 1998, the veteran was found to 
have ALS.  The report of this medical examination should be 
returned to the VA medical facility where the examination was 
conducted in order to obtain an opinion as to the etiology of 
the veteran's ALS.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran's service personnel 
records should be obtained from the NPRC 
for inclusion in the claims folder.

2.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for medical problems possibly 
related to ALS since separation from 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers, including the St. Francis 
Hospital in New Castle, Pennsylvania, and 
obtain copies of the records not already 
in the file.

3.  The RO should also ask the veteran to 
forward the medical literature or other 
source of information as to the higher 
incidence of ALS in Guam (hearing 
transcript, p.29), any early medical 
records he may already have obtained (id. 
at 7), and any medical support he may 
have for the theory that his failure to 
recover as quickly as expected from knee 
and other injuries in service was a sign 
that he already had ALS at that time.

4.  The veteran's claims folder should be 
returned to the VA medical facility where 
the July 1998 examination was conducted 
in order to obtain an addendum to the 
report of that examination that includes 
an opinion from the examiner or 
appropriate specialist as to the etiology 
of the veteran's ALS.  The examiner or 
appropriate specialist should give a 
fully reasoned opinion as to the etiology 
of the ALS, including whether it is at 
least as likely as not that this disease 
is (a) related to the veteran's service 
in the area of Guam, or (b) the reason 
for his failure to recover quickly from 
his injuries in service.  The examiner or 
appropriate specialist should support the 
opinion by discussing medical principles 
as applied to the medical evidence in the 
veteran's case.  In order to assist the 
examiner or appropriate specialist in 
providing the requested information, the 
claims folder must be made available to 
him or her and reviewed prior to the 
preparation of the addendum.  If the 
requested information cannot be obtained 
without examination of the veteran, he 
should be scheduled for such examination.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  The RO should review the claim for 
service connection for ALS on the merits.  
If the decision is adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



